UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-08576 American High-Income Municipal Bond Fund (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: July 31 Date of reporting period: July 31, 2012 Courtney R. Taylor American High-Income Municipal Bond Fund 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders American High-Income Municipal Bond Fund® [photo of the undersideof a highway overpass under construction] Special feature Shining a light: investing in today’s municipal bond market u See page 6 Annual report for the year ended July 31, 2012 American High-Income Municipal Bond Fund seeks to provide a high level of current income exempt from regular federal income tax. This fund is one of more than 40 offered by American Funds, which is one of the nation’s largest mutual fund families. For more than 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 3.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended June 30, 2012 (the most recent calendar quarter-end): Class A shares 1 year 5 years 10 years Reflecting 3.75% maximum sales charge % % % The total annual fund operating expense ratio is 0.68% for Class A shares as of the prospectus dated October 1, 2012 (unaudited). Investment results assume all distributions are reinvested and reflect applicable fees and expenses. When applicable, investment results reflect fee waivers, without which results would have been lower. Visit americanfunds.com for more information. The fund’s 30-day yield for Class A shares as of August 31, 2012, calculated in accordance with the U.S. Securities and Exchange Commission (SEC) formula, was 3.18%. (For investors in the 35% tax bracket, this is equivalent to a taxable yield of 4.89%.) The fund’s distribution rate for Class A shares as of that date was 4.17%. Both reflect the 3.75% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. Results for other share classes can be found on page 4. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody’s, Standard & Poor’s and/or Fitch as an indication of an issuer’s creditworthiness. High-yield bonds are subject to greater fluctuations in value and risk of loss of income and principal than investment-grade bonds. Income may be subject to state or local income taxes and/or federal alternative minimum taxes. Certain other income, as well as capital gain distributions, may be taxable. Refer to the fund prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow investors: During American High-Income Municipal Bond Fund’s most recent fiscal year, total returns for municipal bonds were exceptional. Investors who reinvested monthly dividends totaling 66 cents a share realized a total return of 14.98% for the 12 months ended July 31, 2012. Barclays High Yield Municipal Bond Index (a proxy for the high-yield municipal market) returned 14.99%, and Barclays Municipal Bond Index (a proxy for the broader investment-grade municipal market) returned 10.51%. The market indexes are unmanaged and their results do not include expenses. Meanwhile, the fund’s peer group, as measured by the Lipper High Yield Municipal Debt Funds Average, posted a 14.88% return. Over the period, the fund’s share price increased from $13.78 to $15.13. Those investors who took dividends in cash realized an income return of 4.82%. The average annual returns achieved over periods of five years and longer (shown in the table on page 2) underscore just how unusual the 12-month result was. While we are very pleased by this most recent outcome, it should be remembered that the fund’s investment horizon is longer term, targeting municipal bonds that offer the potential for consistent relatively high total returns over several years. The fund has a proven track record of producing total returns that compare favorably with those of its peer group over longer time frames. Municipal market overview Concerns about the financial woes of some state and local governments that had roiled bond markets in early 2011 began to recede in the months leading up to the fund’s fiscal-year start on August 1, 2011. Yields (which move inversely to prices) among municipal bonds declined for much of the subsequent 12 months, helping them to become one of the highest returning bond sectors over the period. In stark contrast to the controversial “doomsday” predictions of a few high-profile market commentators, defaults were consistent with historical trends. The market’s breadth and depth meant that recent municipal defaults and bankruptcies did not have a significant impact. To learn more about the market and the unique investment challenges and opportunities it presents, we invite you to read the feature article, “Shining a light: investing in today’s municipal bond market,” beginning on page 6. Against a backdrop of worries about sluggish economic growth and the European sovereign debt crisis, investors appeared to view municipal bonds as a relatively safe haven, as well as a source of yield. Most weeks, municipal bond mutual funds experienced net inflows of investor money. [photo of the undersideof a highway overpass under construction] [Begin Sidebar] In this report Special feature 6 Shining a light: investing in today’s municipal bond market Media coverage of municipal bonds often centers on the fiscal woes of some local and state governments, but there’s a lot more to this vast and complex market. Here, we survey the market and talk to some of the fund’s investment professionals. Despite the challenging investment environment, they are continuing to find attractive opportunities among higher yielding bonds. Contents 1 Letter to investors 5 The value of a long-term perspective 12 Summary investment portfolio 17 Financial statements 31 Board of trustees and other officers [End Sidebar] [photo of a highwayoverpass under construction] Meanwhile, much of the recent municipal bond issuance was actually refinancing, which didn’t add to the net supply of bonds. Combined with increased demand, the relative scarcity of municipal bonds — particularly in terms of higher yielding issuance — helped support prices. Returns for below investment-grade bonds (rated Ba/BB and below) generally led those of their investment-grade counterparts, and returns for revenue bonds (the vast majority of the fund’s investments) eclipsed those of general obligation (G.O.) bonds. Revenue bonds are typically backed by dedicated income streams, such as charges for airport gate rentals, tolls on roads or hospital revenues. The viability of the projects being financed by revenue bonds and — by consequence — the financial outcome for investors in these bonds, has little to do with the budget challenges of state and local governments. Strong returns were evident across all major sectors. Total returns for longer term bonds — which account for most of the fund’s investments — significantly led those of shorter maturities. Inside the portfolio As of July 31, 2012, some of the fund’s larger investments were among revenue bonds supporting critical local enterprises including hospitals (15.0%) and continuing care retirement communities (13.0%). These were complemented by significant holdings in other sectors that might be less familiar to some of the fund’s investors — for instance, tax-assessment bonds that are typically issued to fund public infrastructure for real estate development, airport bonds and airline bonds. We believe that our investments in revenue bonds demonstrate the value of fundamental credit research — something that the fund’s investment professionals have much experience in. [Begin Sidebar] Results at a glance For periods ended July 31, 2012, with all distributions reinvested Total returns Average annual total returns 1 year 5 years 10 years Lifetime (since 9/26/94) American High-Income Municipal Bond Fund (Class A shares) % Barclays Municipal Bond Index* Barclays High Yield Municipal Bond Index* —
